Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2006

Amer Trucking Assoc v. Governor NJ
Precedential or Non-Precedential: Precedential

Docket No. 04-2201




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Amer Trucking Assoc v. Governor NJ" (2006). 2006 Decisions. Paper 1499.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1499


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              PRECEDENTIAL



          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 04-2201


  AMERICAN TRUCKING ASSOCIATIONS, INC. and US
                XPRESS, INC.,


                               v.

CHRISTINE TODD WHITMAN, in her official capacity as the
Governor of the State of New Jersey; JAMES WEINSTEIN, in
  his official capacity as the Commissioner of the New Jersey
 Department of Transportation; COL. CARSON DUNBAR, in
 his official capacity as the Superintendent of the New Jersey
State Police; JOHN J. FARMER, JR., in his official capacity as
        the Attorney General of the State of New Jersey,

                          Appellants



On Appeal from the United States District Court for the District
                       of New Jersey
                    (D.C. No. 00-489)
       District Judge: Honorable Stanley R. Chesler



              Argued September 26, 2005
 Before: RENDELL, FUENTES, and GARTH, Circuit Judges.

              (Opinion Filed: February 21, 2006)


Patrick DeAlmeida (Argued)
Office of the Attorney General of New Jersey
Department of Law & Public Safety
Richard J. Hughes Justice Complex
Trenton, NJ 08625

ATTORNEY FOR APPELLANTS

Janine G Bauer, Esq.
416 Clark Street
South Orange, NJ 07079
ATTORNEY FOR AMICUS - APPELLANT,
Tri State Transportation

Trishka Waterbury, Esq.
Mason, Griffin & Pierson
101 Poor Farm Road
P.O. Box 391
Princeton, NJ 08542
ATTORNEY FOR AMICUS - APPELLANT,
NJ State League Mun.

Richard F. Ricci
Alix R. Rubin
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068

Robert S. Digges, Jr. (Argued)
American Trucking Associations, Inc.
2200 Mill Road
Alexandria, VA 22314

ATTORNEYS FOR APPELLEES



                             ____

                    OPINION OF THE COURT



                              2
FUENTES, Circuit Judge.

       In 1999, in response to the threat to health and safety posed by
large trucks on local roads, the New Jersey Department of
Transportation adopted emergency highway safety regulations (the
“Regulations”) designed to detour some of those trucks away from local
roads and congested areas. The Regulations require double-trailer truck
combinations and 102-inch-wide tractor trailers (collectively, “restricted
vehicles”) traveling through New Jersey, with neither an origin nor a
destination in the state, to use the national network of interstate
highways (the “National Network”)1 rather than New Jersey state
highways and local roads (the “New Jersey Network”). This case
requires us to determine whether the Regulations discriminate
against interstate commerce in violation of the dormant Commerce
Clause. Because the Regulations favor instate businesses over
those out-of-state businesses that are neither buying nor selling
goods in New Jersey by imposing economic burdens on the out-of-
state interests while not imposing similar burdens on the instate
interests, we hold that the Regulations discriminate against
interstate commerce. Furthermore, as there exist available
nondiscriminatory alternatives, we hold that the Regulations violate
the dormant Commerce Clause. We accordingly affirm the
judgment of the District Court.

             I. Factual and Procedural Background

        In the 1980s, in response to the trucking industry’s desire to
use 102-inch wide trucks and double-trailer truck combinations, the
federal government required states to establish the National
Network, a connected network of interstate highways to permit
interstate travel by these vehicles. New Jersey complied with this
directive, resulting in 545.7 miles of roads in New Jersey that
contribute to the National Network.



   1
     The National Network roads are designated at 23 C.F.R. Part
658 App. A. In New Jersey, that Network includes sections of I-
76, I-78, I-80, I-95, I-195, I-278, I-280, I-287, I-295, I-676, N.J. 42,
N.J. 81, U.S. 130, U.S. 322, N.J. 440, the New Jersey Turnpike,
and the Atlantic City Expressway. N.J. Admin. Code § 16:32-
1.4(a) (1999).

                                    3
        Years later, in response to the threat to health and highway
safety posed by large trucks on local roads, the New Jersey
Department of Transportation adopted the Regulations, which were
designed to reroute large trucks onto the National Network. The
Regulations require restricted vehicles that do not have an origin or
destination in New Jersey to use the National Network while in
New Jersey, except as necessary to access food, rest, repairs, and
fuel. N.J. Admin. Code § 16:32-1.1 (1999). However, restricted
vehicles engaged in purely intrastate commerce or in interstate
commerce that includes an origin or destination in New Jersey are
able to use both the National Network and the New Jersey
Network. N.J. Admin. Code § 16:32-1.4. The New Jersey
Network consists of roadways secondary to the National Network
that often snake through populated areas and are heavy with non-
commercial traffic. N.J. Admin. Code §16:32-1.5(a) (1999).
Penalties for violating the Regulations include a mandatory fine of
no more than $400 for the first violation, a mandatory fine of $700
for the second violation, and a mandatory fine of $1000 for each
subsequent violation.
       Soon after the adoption of the Regulations, plaintiffs
American Trucking Associations, Inc. (“American Trucking”) and
US Xpress filed a complaint in the United States District Court for
the District of New Jersey alleging that the Regulations violate the
dormant Commerce Clause of the United States Constitution. U.S.
Const. art. I, § 8 cl. 3. American Trucking is a non-profit national
trucking trade association suing on behalf of its members. US
Xpress, a Nevada corporation, is an interstate motor carrier based
in Tennessee. The defendants are former New Jersey officials that
the plaintiffs sued in their official capacities.
        The plaintiffs sought an order declaring the Regulations
unconstitutional and an order enjoining the defendants (the “state
officials”) from enforcing the Regulations. After a period of
discovery, both parties filed motions for summary judgment, which
the District Court denied. The judge hearing the motions
determined that the Regulations are not facially discriminatory
because, although “the Regulations [distinguish] between trucks
with and without an origin or destination in New Jersey,” they are
applied “with equal force to all truck drivers.” Am. Trucking
Ass’ns, Inc. v. Whitman, 136 F. Supp. 2d 343, 350 (D.N.J. 2001).
Though the District Court concluded that the Regulations are not

                                 4
facially discriminatory, it denied summary judgment because an
evidentiary record was needed to determine whether the
Regulations impose costs and delays on out-of-state trucking.
According to the District Court, “[e]vidence of a significant
expense to out-of-state trucking not suffered by in-state trucking
would demonstrate that the Regulations discriminate in their effect
against out-of-state interests.” Id. at 351.
        In September 2003, the parties commenced a five-day bench
trial before a different judge. During the trial, Dr. Lazar Spasovic,
testifying for the state officials, stated that, despite a New Jersey
Department of Transportation study demonstrating that the
Regulations would force many interstate trucks to take longer and
costlier routes when required to use the National Network rather
than the New Jersey Network, the Regulations would not adversely
affect interstate commerce. Spasovic based this conclusion on a
theory that some truck drivers were using the New Jersey Network
only to avoid tolls, even when that choice involved higher
aggregate costs of time and fuel for those trucks. According to
Spasovic, those interstate trucks would save money by using the
National Network, and those savings would outweigh the
additional costs the Regulations cause other interstate trucks; thus
the Regulations would have a net positive impact.
       The state officials also argued that, even if the Regulations
were discriminatory, they do not violate the dormant Commerce
Clause because there are no available non-discriminatory means
with which to achieve the legitimate goal of decreasing truck traffic
on local roads. Assistant Commissioner and State Planning
Engineer Dennis Keck testified that a non-discriminatory statute
that prohibited all restricted vehicles from using the New Jersey
Network, except as necessary to reach New Jersey origins or
destinations or for food, rest, repairs, and fuel, would be nearly
impossible to enforce. Keck testified that such a statute would
require law enforcement officials to stop trucks on the New Jersey
Network randomly to ensure compliance with the statute, and to
perform complex calculations to discern whether the trucks needed
to be at that point on the New Jersey Network to reach a New
Jersey destination or to reach the National Network from a New
Jersey origin.
       At the conclusion of the trial, the District Court held that the

                                  5
Regulations violate the dormant Commerce Clause and accordingly
enjoined the state officials from enforcing them. Am. Trucking
Ass’ns, Inc. v. Whitman, No. 00-CV-489, 2004 WL 601659, at *11
(D.N.J. Mar. 24, 2004). The District Court found that Spasovic’s
conclusion was based on the unreasonable assumption that truck
drivers were acting against their economic interest. Id. at *5-6. In
other words, the District Court did not accept Spasovic’s assertion
that interstate truck drivers were using the New Jersey Network to
avoid paying tolls even though those truck drivers paid more in fuel
and increased travel time by taking local road detours. The District
Court therefore rejected         Spasovic’s conclusion that the
Regulations would result in a net positive economic impact by
correcting the irrational behavior of many interstate truck drivers.
Id. at *6. Moreover, the District Court found that, regardless of
whether the Regulations provide a net positive economic impact,
the evidence showed that the Regulations force many truckers to
engage in conduct counter to their economic interests. Id. The
District Court concluded that the Regulations are discriminatory in
effect. Id. at *9-10.
       Additionally, the District Court found that, although the
Regulations advance the legitimate local purpose of improving
highway safety, there are available non-discriminatory means to
accomplish that goal. Id. at *10-11. Specifically, the District
Court noted that the state officials could accomplish the same
legitimate local purpose by prohibiting all restricted vehicles from
using the New Jersey Network except as necessary to: 1) reach a
New Jersey destination from the National Network; 2) reach the
National Network from a New Jersey origin; or 3) access food, rest,
fuel, or repairs. Id. at *11 n.11. Because a non-discriminatory
alternative was available, the District Court held that the
Regulations discriminate against interstate commerce in violation
of the dormant Commerce Clause. Id. at *11.
       The state officials timely filed a notice of appeal on April
23, 2003.
                  II. Regulatory Background
       First, we must consider the state law at issue. The
Regulations, enacted in 1999, determine which roads may be used
by restricted vehicles traveling in New Jersey. The Regulations
describe their purpose as follows:

                                 6
       The New Jersey Department of Transportation has
       determined that it is in New Jersey's best interest to limit
       interstate through travel of large trucks to the National
       Network, the NJ Turnpike, and the Atlantic City
       Expressway. Large trucks restricted herein include 102-inch
       wide standard trucks and double trailer truck combinations.
       Interstate through travel for the purposes of this chapter
       shall be a trip with both an origin and destination outside of
       New Jersey. Reasonable access shall be permitted to
       terminals and to facilities for food, fuel, repairs and rest.


       N.J. Admin. Code § 16:32-1.1 (1999).


        A “double trailer-truck combination” is defined as “a truck
tractor-semitrailer-trailer combination, and which meets the
equipment length requirement as set forth in N.J.S.A. 39.3-84 and
23 CFR 658.13.” N.J. Admin. Code § 16:32-1.2 (1999). The
Regulations define “102-inch wide standard truck” as “a truck
greater than 96 inches but not greater than 102 inches in width,
exclusive of mirrors and other safety devices, and which meets the
equipment length requirements as set forth in N.J.S.A. 39:3-84(3)
and (4), as amended.” Id. “Interstate through travel” is defined as
“a trip with neither an origin nor destination in New Jersey.” Id.
       Under the Regulations, “double-trailer truck combinations
and 102-inch wide standard trucks in interstate through travel may
be operated in New Jersey only on the National Network . . . in
addition to the New Jersey Turnpike, and the Atlantic City
Expressway.” N.J. Admin Code § 16:32-1.4(a). However, the
Regulations allow that,
       “[a] double-trailer truck combination is permitted access
       from [the National Network] to facilities providing food,
       fuel, repairs and rest, within one mile roadway distance
       from the designated system except upon those roads,
       highways, streets, public alleys or other thoroughfares
       which cannot safely accommodate a double-trailer truck
       combination and are so designated by the Department.”



                                 7
       N.J. Admin Code § 16:32-1.6(c).


        Thus, under the Regulations, restricted vehicles traveling
through New Jersey with no origin or destination in New Jersey
must use the National Network, and are prohibited from using the
New Jersey Network except as necessary to access food, fuel,
repairs or rest. Restricted vehicles engaged in intrastate travel or
in interstate travel with an origin or destination in New Jersey have
unlimited access to the New Jersey Network.
                       III. Legal Analysis
A. The Commerce Clause
        The Commerce Clause gives Congress the power “to
regulate Commerce . . . among the several States.” U.S. Const. art.
I, § 8 cl. 3. “Although the Clause thus speaks in terms of powers
bestowed upon Congress, the Court has long recognized that it also
limits the power of the States to erect barriers against interstate
trade.” Lewis v. B.T. Inv. Managers, Inc., 447 U.S. 27, 35 (1980).
In other words, there is a “dormant” Commerce Clause “which
limits state authority to regulate areas where Congress has not
affirmatively acted to either authorize or forbid the challenged state
activity.” Harvey & Harvey, Inc. v. County of Chester, 68 F.3d
788, 796 (3d Cir. 1995) (internal quotation marks and citations
omitted). Because Congress has neither prohibited nor authorized
the highway safety regulations at issue here, we must determine
whether the Regulations violate the dormant Commerce Clause.


        The dormant Commerce Clause “prohibits the states from
imposing restrictions that benefit in-state economic interests at out-
of-state interests’ expense, thus reinforcing ‘the principle of the
unitary national market.’” Cloverland-Green Spring Dairies, Inc.
v. Pa. Milk Mktg. Bd., 298 F.3d 201, 210 (3d Cir. 2002) (quoting
West Lynn Creamery, Inc. v. Healy, 512 U.S. 186, 193 (1994)).
The dormant Commerce clause therefore prohibits a state from
impeding free market forces to shield in-state businesses from out-
of-state competition. Id. A state law that discriminates against
interstate commerce faces “a virtually per se rule of invalidity”
under the dormant Commerce Clause. Philadelphia v. New Jersey,

                                  8
437 U.S. 617, 624 (1978).


B. The Appropriate Level of Scrutiny
       To determine whether the Regulations violate the dormant
Commerce Clause, the District Court applied the heightened
scrutiny standard. The state officials argue that the District Court
erred because, under American Trucking Ass’ns v. Larson, 683
F.2d 787 (3d Cir. 1982), all highway safety regulations are entitled
to deferential treatment. (Defendants’ Brief at 19-20, 22.)
        We have previously stated that the level of scrutiny to be
applied to a statute or regulation that affects interstate commerce
is contingent upon whether the court finds that the statute or
regulation is discriminatory. See Cloverland-Green, 298 F.3d at
210-11; Harvey & Harvey, 68 F.3d at 797; Old Coach Dev. Corp.
v. Tanzman, 881 F.2d 1227, 1231 (3d Cir. 1989). There are two
ways in which a statute could discriminate against interstate
commerce and thus be subject to heightened scrutiny: on its face
(interchangeably referred to as having a discriminatory purpose) or
in effect.2 See Old Coach, 881 F.2d at 1231; Norfolk S. Corp. v.
Oberly, 822 F.2d 388, 400 (3d Cir. 1987). If a regulation
discriminates against interstate commerce on its face or in effect,
then heightened scrutiny applies. See Cloverland-Green, 298 F.3d
at 210-11; Harvey & Harvey, 68 F.3d at 797. Under the
heightened scrutiny standard, the State must demonstrate 1) that the
statute serves a legitimate local interest, and 2) that this purpose


  2
    In Norfolk S. Corp. v. Oberly, 822 F.2d 388 (3d Cir. 1987), we
expressed some doubt about whether statutes that are
discriminatory in effect truly merit the application of strict scrutiny.
822 F.2d at 400-01 n.18. However, this doubt was subsequently
resolved by the Supreme Court’s decision in C & A Carbone, Inc.
v. Town of Clarkstown, 511 U.S. 383 (1994), in which it stated that
a statute that did not explicitly seek to regulate interstate commerce
but nonetheless did so “by its practical effect and design” was
subject to heightened scrutiny. Id. at 394. We have since
explicitly found that under Carbone and its progeny, “either
purpose or effect will trigger strict scrutiny analysis.” Harvey &
Harvey, 68 F.3d at 798.

                                   9
could not be served as well by available non-discriminatory means.
See Cloverland-Green, 298 F.3d at 210-11; Harvey & Harvey, 68
F.3d at 797. If the statute at issue does not discriminate against
interstate commerce, it is subjected to a balancing test whereby the
statute must be upheld unless the burden imposed on interstate
commerce is “clearly excessive in relation to the putative local
benefits.” Cloverland-Green, 298 F.3d at 211 (quoting Pike v.
Bruce Church, Inc., 397 U.S. 137, 142 (1970)); Harvey & Harvey,
68 F.3d at 797. In Larson, however, we held that non-
discriminatory highway safety statutes must be given a more
deferential treatment, and may not be overturned absent a showing
that the safety benefits are slight, problematic, or illusory. See
Larson, 683 F.2d at 795
        We find the state officials’ contention that all highway
safety regulations are entitled to deferential treatment to be without
merit. The state officials misinterpret Larson, which explicitly
limits its deferential standard to non-discriminatory highway safety
regulations. Larson, 683 F.2d at 795. There is simply nothing in
Larson that implies that the deferential standard adopted in Larson
should be applied to discriminatory highway safety regulations.
Moreover, in support of their argument, the state officials cite cases
decided before C & A Carbone, Inc. v. Town of Clarkstown, 511
U.S. 383 (1994), in which the Supreme Court held that regulations
that discriminate in effect and design are subject to the heightened
scrutiny test. See 511 U.S. at 394; Harvey & Harvey, 68 F.3d at
798. Therefore, we agree with the District Court’s conclusion that
discriminatory highway safety regulations are subject to heightened
scrutiny.3

   3
    The amicus curiae brief submitted by Tri-State Transportation
Campaign also makes a general argument against the application
of the heightened scrutiny test to regulations that are merely
discriminatory in effect. (See Brief for Amicus Curiae Tri-State
Transportation Campaign, Inc. (“Tri-State Brief”) at 1-10.) It
argues that there is a difference between a tolerable effect on
interstate commerce and an impermissible burden, and that
applying heightened scrutiny to a regulation with an effect on
interstate commerce ignores this distinction. (Id. at 6-10.) This
argument fails because the District Court, echoing Third Circuit
and Supreme Court precedent, did not apply heightened scrutiny to

                                 10
C. Whether the Regulations Are Discriminatory
       At the summary judgment stage, when determining the
appropriate level of scrutiny, the District Court found that the
Regulations are not facially discriminatory.4 Am. Trucking, 136 F.
Supp. 2d at 350. The motion judge noted that the Regulations
distinguish between trucks with and trucks without an origin or
destination in New Jersey, but that the Regulations are not facially
discriminatory because they “apply evenhandedly without regard
to citizenship of the truck driver or owner.” Id. Perhaps
considering himself bound by the motion judge’s ruling, the trial
judge did not consider whether the Regulations are facially
discriminatory. We conclude that they are.
        The Regulations state that their purpose is “to limit interstate
through travel of large trucks,” defining “interstate through travel”
as “a trip with both an origin and destination outside of New
Jersey.” N.J. Admin. Code § 16:32-1.1. The Regulations achieve
this purpose by mandating that restricted vehicles engaged “in
interstate through travel may be operated in New Jersey only on the
National Network,” except as necessary to access food, fuel, rest,
or repairs. N.J. Admin. Code § 16:32-1.4(a).
        The text of the Regulations explicitly distinguishes out-of-
state trucks that are passing through New Jersey and imposes
additional burdens on these trucks. The Regulations deny trucks
of out-of-state businesses that pass through New Jersey access to
3600 miles of New Jersey Network roads. These out-of-state
trucks are only exempt from this restriction under limited
circumstances – namely, if they doing business in New Jersey that
would require the dropping off or picking up of goods in New
Jersey, or to access food, fuel, repairs, or rest. Meanwhile, trucks


the Regulations merely because they affect interstate commerce,
but because they have a discriminatory effect.
     4
      The question of whether a statute is discriminatory is a
question of law, which this Court reviews de novo. See, e.g., Atl.
Coast Demolition & Recycling, Inc. v. Bd. of Chosen Freeholders
of Atl. County, 112 F.3d 652, 663 (3d Cir. 1997); see also Nat’l
Solid Wastes Mgmt. Ass’n v. Meyer, 63 F.3d 652, 656 (7th Cir.
1995).

                                  11
doing business in New Jersey are allowed unlimited access to the
New Jersey Network. As was demonstrated at trial by the state
officials’ own expert and a New Jersey Department of
Transportation study, forcing trucks that are passing through New
Jersey to use only the National Network imposes increased costs on
those trucks.5      (Appendix (“App.”) at Da491; Plaintiffs’
Supplemental Appendix (“Supp. App.”) at Pa16-Pa22, Pa52-Pa57.)
 By granting trucks doing business in New Jersey unlimited access
to the New Jersey Network while prohibiting trucks serving solely
out-of-state interests from accessing the New Jersey Network, the
Regulations explicitly impose costs on the citizens and businesses
of other states while exempting New Jersey=s own citizens and
businesses from those same costs. For this reason, we find the
Regulations facially discriminatory.
        Our holding here is informed by the Supreme Court’s
reasoning in Granholm v. Heald, 125 S. Ct. 1885 (2005), in which
the Supreme Court found unconstitutional New York statutes
imposing additional burdens on out-of-state wineries seeking to
ship wine directly to New York consumers.6 In finding the statutes
violated the dormant Commerce Clause, the Supreme Court noted
that, “[t]ime and again this Court had held that, in all but the
narrowest circumstances, state laws violate the Commerce Clause
if they mandate ‘differential treatment of in-state and out-of-state
economic interests that benefits the former and burdens the latter.’”
Id. at 1895 (quoting Oregon Waste Sys., Inc. v. Dep’t of Envtl.
Quality of Ore., 511 U.S. 93, 99 (1994)). Here, the Regulations
explicitly provide for different treatment of in-state and out-of-state
economic interests by limiting the access that the latter interest has


    5
     For example, the New Jersey Department of Transportation
study in evidence showed that the trip from Philadelphia to upstate
New York was longer in distance and time, and costlier in tolls and
fuel, when the driver was forced to use the National Network
instead of the New Jersey Network. (App. at Da491; Supp. App.
at Pa16-Pa22.)

   6
    In Granholm, the Supreme Court also invalidated on similar
grounds Michigan statutes governing alcohol distribution.
Granholm, 125 S. Ct. at 1896.

                                  12
to New Jersey roads. It is immaterial that a limited exception is
allowed for out-of-state trucks with an origin or destination in New
Jersey because, as in Granholm, “[t]he suggestion of a limited
exception for [out-of-state economic interests] does nothing to
eliminate the discriminatory nature” of the Regulations. Id. at
1896. The Regulations’ explicit distinction and consequent
burdening of out-of-state economic interests requires that
heightened scrutiny be applied.
        Also relevant here is the Supreme Court’s decision in
Philadelphia v. New Jersey, which held that a New Jersey law that
bans the importation of most “solid waste or liquid waste which
originated or was collected outside the territorial limits of the
State” violated the Commerce Clause. 437 U.S. at 618. In City of
Philadelphia, the Court observed that “[on] its face, [the New
Jersey law] imposes on out-of-state commercial interests the full
burden of conserving the State’s remaining remaining landfill
space.” Id. at 628. According to the state, the purpose of the
landfill law was to stem the “threat to the quality of the
environment of New Jersey,” to protect the State’s diminishing
landfill sites. The law was also enacted because “the public health,
safety and welfare require that the treatment and disposal within
this State of all wastes generated outside of the State be
prohibited.” Id. at 625. The Supreme Court held that the purpose
of the law would not be relevant to whether the statute was
discriminatory because:
[T]he evil of protectionism can reside in legislative means as well
as legislative ends. Thus, it does not matter whether the ultimate
aim of [the statute] is to reduce the waste disposal costs of New
Jersey residents or to save remaining open lands from pollution, for
we assume New Jersey has every right to protect its residents=
pocketbooks as well as their environment. And it may be assumed
as well that New Jersey may pursue those ends by slowing the flow
of all waste into the State=s remaining landfills . . . . But whatever
New Jersey=s ultimate purpose, it may not be accomplished by
discriminating against articles of commerce coming from outside
the State unless there is some reason, apart from their origin, to
treat them differently. Both on its face and in its plain effect, [the
statute in question] violates this principle of nondiscrimination.



                                 13
       Id. at 626-27.
       Similarly, here, the Regulations, on their face, violate this
notion of nondiscrimination.
        Our holding also parallels our reasoning in Old Coach, in
which we held that New Jersey laws providing for separate
regulatory schemes for New Jersey land sales to New Jersey
residents and for out-of-state land sales to New Jersey residents,
imposing tighter and costlier restrictions on the latter, were
discriminatory on their face. 881 F.2d at 1232. Like the
Regulations here, the statutes at issue in Old Coach did not
distinguish between businesses based on citizenship. Id.
Regardless, the statutes in Old Coach were facially discriminatory
because they explicitly imposed additional costs on interstate land
sales that intrastate land sales were not subject to. Id. Similarly,
by limiting the access that out-of-state trucks have to the New
Jersey Network to only circumstances in which they have an origin
or destination in New Jersey, while allowing New Jersey trucks
unlimited access to the same network, the Regulations on their face
impose additional costs on out-of-state economic interests that New
Jersey economic interests are not required to bear.
        Even if we were to find, as the District Court did, that the
Regulations are not facially discriminatory, we agree with the
District Court that the Regulations are discriminatory in effect. In
finding that the Regulations have a negative impact on interstate
commerce, the District Court gave a well-reasoned analysis of the
facts in evidence and concluded that, based on a New Jersey
Department of Transportation study, many truckers involved in
interstate commerce with no origin or destination in New Jersey
would be forced to take longer and costlier routes when forced to
use the National Network rather than the New Jersey Network.
Am. Trucking, 2004 WL 601659, at *5-6. Commercial interests
which rely on imports from and exports to New Jersey are not
subject to these increased costs. The District Court properly
rejected Spasovic’s conclusion that the Regulations would have a
positive net economic impact on interstate trucking despite these
added costs because it found no support for the assumption that
truckers choose to act against their economic interest. As the
District Court concluded, truck drivers act in their economic
interest, and that interest is best served by their using the New

                                14
Jersey Network as opposed to the National Network when doing so
results in a net gain of time and money. In these circumstances, the
Regulations barring from the New Jersey Network interstate trucks
with no origin or destination in New Jersey produce a negative, not
a positive, impact on interstate commerce.
        Moreover, the District Court’s conclusion is consistent with
Supreme Court precedent stating that statutes that increase out-of-
state competitors’ costs are subject to heightened scrutiny under the
Commerce Clause. In Carbone, the Supreme Court found that an
ordinance requiring that solid waste processed or handled within
the town be processed or handled at the town’s transfer station was
discriminatory in effect and thus subject to heightened scrutiny.
Carbone, 511 U.S. at 392. The Supreme Court determined that,
although the ordinance’s immediate effect was to direct local
transport of solid waste to a designated site within the local
jurisdiction, its economic effects were “interstate in reach”
because, among other things, the requirements of the ordinance had
the effect of driving up the cost for out-of-state interests to dispose
of their solid waste. Carbone, 511 U.S. at 389. In American
Trucking Ass’ns, Inc. v. Scheiner, 483 U.S. 266 (1987), the
Supreme Court invalidated a state’s flat tax levied on all trucks that
used its roads because data showed that the fees imposed a cost per
mile on interstate trucks that was nearly five times as heavy as the
cost borne by local trucks, and did “not even purport to
approximate fairly the cost or value of the use of Pennsylvania’s
roads.” See Scheiner, 483 U.S. at 284-86, 290. In these cases, the
Supreme Court interpreted the dormant Commerce Clause to
invalidate “local laws that impose commercial barriers or
discriminate against an article of commerce by reason of its origin
or destination out of state.” Carbone, 511 U.S. at 390; see also
Am. Trucking Ass’ns, Inc. v. Mich. Pub. Serv. Comm’n, 125 S. Ct.
2419, 2423 (2005); Scheiner, 483 U.S. at 284. This is precisely
what the Regulations do by discriminating against trucking services
by reason of their out-of-state origin and destination.
       Because the Regulations are discriminatory both on their
face and in effect, the District Court did not err in applying
heightened scrutiny.
D.      The Availability of Nondiscriminatory Alternatives
       The state officials argue that, even if heightened scrutiny is

                                  15
appropriate, the District Court erred in finding that there is an
available non-discriminatory alternative to the Regulations that
would accomplish the goal of improving highway safety by
reducing the number of restricted vehicles on the New Jersey
Network. We review the District Court’s finding of an available
non-discriminatory alternative for clear error. See Atl. Coast, 112
F.3d at 663, 665.
        The District Court found that a non-discriminatory
alternative was available in the form of a regulation that would
prohibit all trucks, regardless of origin or destination, from using
the New Jersey Network except as needed to reach the National
Network from a New Jersey origin, to reach a New Jersey
destination from the National Network, or to access food, rest, fuel,
or repairs. Am. Trucking, 2004 WL 601659, at *6-7. The state
officials argue that this alternative would be impossible to enforce
because: 1) it would require police to stop restricted vehicles on the
New Jersey Network randomly to determine compliance with the
statute, and 2) such a determination would require the officer
making the stop to make difficult calculations regarding whether
the truck needed to be on that road to reach a specific New Jersey
destination from the National Network or to access the National
Network from a New Jersey origin.
        It was not clear error for the District Court to reject this
argument and to find that a non-discriminatory alternative was
available. Both the Regulations and the non-discriminatory
alternative would require that the police randomly stop trucks on
the New Jersey Network to ensure compliance with the applicable
law. Moreover, as the District Court noted, the police are regularly
entrusted with the responsibility to make complex determinations
when stopping a vehicle to ensure compliance with the law, such
as the “nuanced determinations” inherent in finding probable cause
or the calculations necessary for the enforcement of similar needs-
based exemptions to other highway regulations. Id. The
Regulations themselves would have involved such determinations
in order to allow interstate trucks to leave the National Network to
the extent necessary for fuel, food, rest, or repairs.
       The District Court’s conclusion that a non-discriminatory
alternative was available was based on solid reasoning and
grounded in the evidence. This is a far cry from clear error, in

                                 16
which a district court’s finding is “completely devoid of minimum
evidentiary support displaying some hue of credibility” or bears
“no rational relationship to the supporting evidentiary data.”
Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 104
(3d Cir. 1981) (quotation marks and citation omitted). We
therefore affirm the District Court’s determination that the
Regulations do not survive heightened scrutiny.
                        IV. Conclusion
       For the reasons stated above, we affirm the District Court=s
decision holding that the Regulations violate the Commerce Clause
of the United States Constitution and its decision to enjoin
enforcement of the Regulations.